Citation Nr: 0825557	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.

(The issue of entitlement to reimbursement by the Department 
of Veterans Affairs for the cost of non-VA medical treatment 
on April 3, 2007 at WellStar Kennestone Hospital is the 
subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1999 to 
July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2004, September 2004, and February 2005 
rating decisions by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
wherein the RO continued a previously assigned 10 percent 
rating for the veteran's service-connected migraine 
headaches.  

In a February 2005 Decision Review Officer (DRO) rating 
decision, the RO increased the veteran's evaluation for 
migraine headaches to a 30 percent rating, effective January 
13, 2004, the date of receipt of the veteran's claim for an 
increased rating.  However, the issue of entitlement to a 
higher disability evaluation for migraine headaches remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2007 the Board remanded the appeal to the RO for 
additional development. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  With resolution of the benefit of the doubt in the 
veteran's favor, the veteran's service-connected migraine 
headache disability is manifested by migraines that are very 
frequent, completely prostrating, and productive of severe 
economic inadaptabililty.




CONCLUSION OF LAW

The schedular criteria for a rating of 50 percent for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for an increased rating for 
migraine headaches was received in March 2004.  She was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in April 2004 and August 2007.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist her in completing her claim 
and identified the veteran's duties in obtaining information 
and evidence to substantiate her claim.  Thereafter, the 
claim was reviewed and a supplemental statement of the case 
was issued in February 2008.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to this matter was provided in August 2007.

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in April 2004 and August 2007 satisfied many of 
the requirements of the VCAA, these letters did not inform 
the veteran that she needed to show the effect that the 
worsening of her symptoms had on her employment and daily 
life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated an 
awareness of what was necessary to substantiate her claim for 
an evaluation in excess of 30 percent for migraine headaches.  
In a March 2005 statement she reported that she was 
encouraged to leave work due to migraine headache symptoms, 
has used sick days, and has been unable to leave her house 
due to light and sound sensitivity during migraine headaches.  
In January 2008 she submitted statements from employers 
describing the negative effects that her migraine headaches 
had on her employment.  Based on the foregoing, the Board has 
determined that it is not prejudicial to the appellant to 
proceed to finally decide this appeal as any error in notice 
did not affect the essential fairness of the adjudication.

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, private and VA treatment 
records, and statements from her employers have been obtained 
and associated with her claims file.  She has also been 
provided with a contemporaneous VA medical examination of the 
current state of her service-connected migraine headaches.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet.App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran has been assigned a 30 percent 
rating for her service-connected migraine headache disability 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8100 (2007).

8100 Migraine:
Ratin
g
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an 
average once a month over last several months
30
With characteristic prostrating attacks averaging one 
in 2 months over last several months
10
With less frequent attacks
0
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

Factual Background 

In a September 2003 VA general medical examination report the 
veteran stated that her migraine headaches occurred about 3 
times per week and lasted between a couple hours and two 
days.  She noted that they were associated with right-sided 
facial pain, sound and light sensitivity, her menstrual 
cycle, and sudden temperature changes or awakening.  The 
impression was migraine headaches.

In an October 2003 treatment note from Beaufort Naval 
Hospital (BNH), the veteran reported daily migraines with 
nausea and photophobia.  November 2003 treatment records from 
BNH show that she sought emergency treatment for uncontrolled 
hypertension, a severe headache that had lasted 4 days, and 
facial swelling.  In a January 2004 BNH treatment note, the 
veteran stated that she had a history of headaches 
occasionally for 4 years and that she felt better on the 
present day.  In a March 2004 BNH treatment note she reported 
waking up with a migraine that was atypical, experiencing 
dizziness with a feeling of the room moving, neck pain and 
stiffness, and a bandlike headache starting at the base of 
her neck.  The assessment was neck strain with tension 
headache.

In a March 2004 statement, the veteran indicated that the 
medications that she takes for hypertension increased the 
number of migraine headaches she experienced, which she 
described as extreme.  She reported missing several days from 
work due to illness and reducing her employment from full-
time to part-time to cope with the headaches.

In an April 2004 VA hypertension examination report, the 
veteran reported no change in her migraine headaches and the 
examiner listed an impression of migraine headaches.

In a June 2004 BNH treatment note, the veteran reported 
experiencing headaches on a couple mornings and stated that 
her migraines were infrequent.  A November 2004 BNH treatment 
note and addendum for another migraine episode detailed some 
C2/C3 facet pain on the left and some tenderness at left C7 
transverse process.  The physician agreed to an injection of 
Demerol and Phenergan, but discussed her concerns about 
managing migraines with narcotics.  

In her November 2004 NOD, the veteran reported that during 
her April 2004 VA examination she told the examiner that she 
experienced a minimum of 4 to 5 migraines a month and 5 to 6 
migraines a month if her hypertension was high.  She stated 
that during the migraine episodes she becomes extremely 
nauseated, sensitive to light and noise, dizzy, and unable to 
move or eat anything.

A January 2005 BNH emergency room note showed that the 
veteran reported a headache that started with the end of her 
menstrual cycle.  The assessment was headache.  A January 
2005 BNH annual examination note indicated that there had 
been no change in the character or frequency of the veteran's 
migraines, which were noted to persist during menses but 
decreased during the rest of the month since beginning 
Propranolol.  The physician noted that Fiorinal, Imitrex, 
Midrin, and other medications had all failed to treat the 
veteran's migraines.

In a March 2005 statement, the veteran reported experiencing 
8 to 10 migraines each month, lasting 24 hours up to 1 week 
in duration.  She explained that during the migraines she was 
unable to leave the house due to light and sound sensitivity 
and that she had been encouraged to leave work due to 
migraine symptoms including severe dizziness, nausea, and 
sensitivity to light and sound.

A November 2005 VA outpatient treatment record indicated that 
the veteran was establishing care there and assessed 
migraines reported as under much better control with Topamax.  
An account summary from Rush Foundation Hospital lists an 
emergency room admission date in July 2006, but does not 
provide any information about the condition that was treated.  

An April 3, 2007 WellStar Emergency Center report diagnosed 
the veteran with a migraine headache and vomiting.  A 
September 2007 WellStar Emergency Center report diagnosed 
cephalgia (headache).  A September 2007 WellStar Internal 
Medicine progress note indicated that the veteran experienced 
4 to 5 headaches each month, a decrease from the 8 to 10 per 
month previously experienced.  The assessment was migraine 
headaches still frequent despite medications.  October 2007 
WellStar consultation notes indicated that the veteran was 
experiencing a decreased frequency of headaches while on 
Topamax, 4 to 5 monthly.  Her reported symptoms were noted as 
migraine headaches with memory impairment; easy bruising; 
ankle, leg, and foot swelling; blurred vision; and double 
vision.  Following a neurological examination, the physician 
diagnosed migraine without aura.

The veteran submitted three statements from former employers 
to the examiner during a January 2008 VA neurological 
examination.  In a statement dated in December 2007, K. W., a 
supervisor at Scotts Lawn Service, indicated that she 
observed that the veteran could not see clearly, was 
vomiting, and was unable to function properly on April 3, 
2007 when she drove her to the closest emergency medical 
facility.  In a statement dated in January 2008, V. F., a 
regional director at Scotts Lawn Service, reported that he 
supervised the veteran, and although she had been with the 
company for less than 1 year, she had already missed 24 days 
of work due to her migraines.  He also reported that there 
were days when he arrived at work and observed the veteran in 
her office with the lights turned off and a black screensaver 
on her computer.  He indicated that he informally counseled 
her regarding her absences and placed her on probation.  In a 
statement dated in December 2007, J. F., indicated that she 
supervised the veteran for 2 years at a Fire and Rescue 
Department.  She noted that the veteran would either call off 
from work due to a migraine or would try to cope with a 
migraine at work, reporting that she sent her home or to the 
emergency room for migraines.  J. F. also stated that she 
witnessed the veteran's sensitivity to light and noise, her 
vomiting, and her expressions on her face during migraine 
headaches.  

A January 2008 VA neurological disorders examination report 
indicated that the veteran has at least 5 to 6 migraine 
headaches per month that she described as average with an 
8/10 pain intensity and typically lasting 2 days.  The 
veteran described having her worst headaches once per month 
on the last day of her menstrual cycle for 2 days in 
duration.  She described the pain level of those headaches as 
10/10 and stated that they require a pain injection from her 
private treatment provider or the emergency room.  She 
reported that her headaches are located on her right side in 
her temporal area, that the character of the headaches is 
throbbing pain with associated symptoms of nausea, vomiting, 
flashing lights, sensitivity to light and noise.  Reported 
triggers were odors at work or at home.  

The examiner reviewed the veteran's claims file as well as 
documents that she brought to the examination.  A review of a 
headache diary that was dated from August 2003 to January 
2008 revealed several headaches lasting 1 to 2 days each 
month, including those associated with her menstrual cycle.  
The examiner also reviewed the letters from the veteran's 
employers, noting that she had already been absent for 24 
days from her current job even though she had been there for 
less than a year.  Following a physical examination and 
review of a contemporaneous computed tomography (CT) scan of 
the brain without contrast, the examiner's final diagnosis 
was migraine headaches.

The examiner explained that the veteran had at least 12 to 24 
days of incapacitation due to her migraine headaches, 12 days 
in which she knew that she went to the emergency room for 
pain injections, and at least 24 days that she had lost from 
work in less than a year due to incapacitation.  She opined 
that the constellation of the veteran's symptoms with the 
pain rendered her incapable of any productive activity or 
function, including performing her job duties or even 
necessary functions at home.  It appeared to the examiner by 
history that the veteran had been on multiple medication 
regimens without success in controlling her headaches. 

Analysis

After a review of the evidence of record, the Board finds 
that the assignment of a 50 percent rating is warranted for 
the veteran's migraine headaches.

Competent medical evidence of record and statements from the 
veteran and her employers indicate that her migraine headache 
disability more nearly approximates a 50 percent rating under 
the rating criteria in Diagnostic Code 8100.  A January 2005 
private treatment note indicated that numerous medications 
had failed to treat the veteran's migraine headaches, and 
independent medical evidence of record documented emergency 
room treatment for migraine headaches in January 2005, April 
2007, and September 2007.  The veteran's current employer 
indicated that the veteran had been absent from work during 
24 days in less than 1 year, had been observed to be 
unproductive while at the office, had been informally 
counseled about her frequent absences, and had been placed on 
probation.  In the January 2008 VA neurological examination 
report, the examiner also summarized the incapacitating 
nature of the veteran's headaches to include severe headache 
pain, nausea, vomiting, flashing lights, and sensitivity to 
light and noise and concluded that this constellation of 
symptoms rendered her incapable of performing her job duties 
at work or household functions at home.

Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's migraine headaches more nearly approximate 
a 50 percent rating under the rating criteria in Diagnostic 
Code 8100.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While evidence of 
record discussed above clearly reflects that the veteran's 
service-connected migraine headaches are productive of severe 
economic inadaptability, the Board notes that the veteran's 
migraine headache disability has not objectively been shown 
to markedly interfere with employment beyond that 
contemplated in the assigned 50 percent rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

A 50 percent rating for migraine headaches is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


